18 So. 3d 613 (2009)
James BOCHINO, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 1D08-5723.
District Court of Appeal of Florida, First District.
May 22, 2009.
Rehearing Denied July 9, 2009.
James Bochino, pro se, Petitioner.
Bill McCollum, Attorney General, Office of the Attorney General, and Sarah Rumph, Acting General Counsel, Florida Parole Commission, Tallahassee, for Respondent.
DENIED. Lopez v. Florida Parole Commission, 943 So. 2d 199 (Fla. 1st DCA 2006), and Rivera v. Singletary, 707 So. 2d 326 (Fla. 1998).
HAWKES, C.J., ALLEN and CLARK, JJ., concur.